Citation Nr: 1523813	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-06 044	)	DATE
	)
	)


THE ISSUES

1.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia.

2.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain.

3.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis.

4.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012.

5.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012.

6.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain.

7.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that awarded entitlement to an initial 10 percent disability rating for chondromalacia of the patella, right knee.

8.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial compensable disability rating for a right ear hearing loss disability.

9.  Whether clear and unmistakable error was committed in a January 2, 2013, Board decision that denied entitlement to an initial compensable disability rating for right eye uveitis.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The moving party (the Veteran) had active service from September 1977 to June 1984 and from November 1990 to December 1991. 

This matter is before the Board as an original action on the motion of the moving party in which he alleges clear and unmistakable error in a January 2, 2013 decision of the Board of Veterans' Appeals (Board) as to the denial of entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia; denial of entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain; denial of entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis; denial of entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012 and in excess of 40 percent thereafter; denial of entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain; award of an initial 10 percent disability rating for chondromalacia of the patella, right knee; denial of entitlement to an initial compensable disability rating for a right ear hearing loss disability; and denial of entitlement to an initial compensable disability rating for right eye uveitis.

The Board also notes that the Veteran has also appeared to allege CUE in a September 2009 Board decision with regard to the matters at issue here.  However, a review of the September 2009 Board decision reveals that a claim of whether the Veteran filed a timely substantive appeal to a March 2001 statement of the case regarding claims for an earlier effective date for a grant of service connection for fibromyalgia and a left knee disability was granted.  Moreover, the claims of entitlement to increased disability ratings for fibromyalgia, a left knee disability, a right knee disability, and hearing loss of the right ear, as well as the right eye uveitis claim (which was a service connection claim at that time) were remanded for evidentiary development.  As none of the claims considered herein were subject to reversal or revision in the September 2009 Board decision, the Board finds no bases of which CUE can be alleged in that decision with respect to those matters.  38 C.F.R. §§ 3.104, 3.105(a) (2014).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board also notes that in the Veteran's February 2013 statement alleging CUE with the January 2013 Board decision, he also indicated that in assigning higher ratings for the disabilities considered herein, his disabilities of pancreatitis; residuals of cholecystectomy (gallbladder removal); diabetes mellitus; retinopathy, heel spurs, plantar fasciitis; genu varum; gastroesophageal reflux disease (GERD); hiatal hernia; gastritis; and infection of the throat, nose, and sinus, to include as due to undiagnosed illness should have been considered with regard to his overall disability picture.  A review of the record reveals that he is currently service connected for bilateral plantar fasciitis with an assigned disability rating of 10 percent.  He was denied entitlement to service connection for pancreatitis, residuals of cholecystectomy, diabetes mellitus, retinopathy, heel spurs, genu varum, GERD, hiatal hernia, gastritis, and infection of the throat, nose, and sinus, to include as due to undiagnosed illness in the September 2009 Board decision which is the last final denial as to these claims.  38 C.F.R. § 20.1105.  Based on the Veteran's February 2013 statement, the Board therefore finds that issues of entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis as well as the issues of whether new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for pancreatitis, residuals of cholecystectomy, diabetes mellitus, retinopathy and other eye disorders, heel spurs, genu varum, GERD, hiatal hernia, gastritis, and infection of the throat, nose, and sinus, to include as due to undiagnosed illness have been raised by the record.  However, these issues have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia.
 
2.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia.

3.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to entitlement to an effective date prior February 18, 1997 for the grant of service connection for a left knee meniscus strain.
 
4.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain.

5.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to entitlement to an effective date prior December 3, 1996 for the grant of service connection for right eye uveitis.
 
6.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis.

7.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012.
 
8.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012.

9.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012.
 
10.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012.

11.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain.
 
12.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain.

13.  In a decision dated January 2, 2013, the Board awarded the Veteran an initial 10 percent disability rating for chondromalacia of the patella, right knee.
 
14.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an initial compensable disability rating for chondromalacia of the patella, right knee.

15.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to an initial compensable disability rating for a right ear hearing loss disability.
 
16.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an initial compensable disability rating for a right ear hearing loss disability.

17.  In a decision dated January 2, 2013, the Board denied the Veteran's claim of entitlement to an initial compensable disability rating for right eye uveitis.
 
18.  The correct facts, as they were known at the time of the January 2, 2013 decision, were before the Board, the statutory or regulatory provisions extant at the time were correctly applied; there was a tenable basis for the Board's determination; and the moving party has not alleged an error that is considered clear and unmistakable under the applicable regulations with regard to the issue of entitlement to an initial compensable disability rating for right eye uveitis.


CONCLUSIONS OF LAW

1.  The January 2, 2013 Board decision denying entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

2.  The January 2, 2013 Board decision denying entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

3.  The January 2, 2013 Board decision denying entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

4.  The January 2, 2013 Board decision denying entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012 does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

5.  The January 2, 2013 Board decision denying entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012 does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. 
§§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

6.  The January 2, 2013 Board decision denying entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

7.  The January 2, 2013 Board decision awarding an initial 10 percent disability rating for chondromalacia of the patella, right knee does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154, 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

8.  The January 2, 2013 Board decision denying entitlement to an initial compensable disability rating for a right ear hearing loss disability does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154 , 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).

9.  The January 2, 2013 Board decision denying entitlement to an initial compensable disability rating for right eye uveitis does not contain clear and unmistakable error.  38 U.S.C.A. §§ 1154 , 5103A, 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (the Court), however, has held that VA's duties to notify and assist contained in the VCAA do not apply to assertions of clear and unmistakable error in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Pertinent legal criteria

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014).

The Court has addressed the question of determining when there is CUE in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14 .

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Board initially notes that as the Veteran does not have a representative, the Board offers the most liberal and sympathetic reading to his CUE motions.  Based on a thorough review of the evidence, the Board finds that the Veteran has set forth an allegation of CUE in a clear and specific manner.  Thus, his allegations satisfy the sufficiency criteria set forth in section 20.1404(b).  As a result, the Board will proceed to address the merits of the Veteran's CUE claim.  See Disabled American Veterans et. al. v. Gober, supra.

CUE for earlier effective date for fibromyalgia

With regard to the Veteran's CUE motion involving the denial of an earlier effective date for fibromyalgia, he contends that the Board committed CUE in failing to address why he was not entitled to service connection on a presumptive basis as defined by 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.317 pertaining to signs or symptoms involving an undiagnosed illness secondary to Persian Gulf Syndrome.  Further, the Board committed CUE in not applying 38 C.F.R. § 3.317 in noting that a September 1995 rating decision denied the Veteran service connection for joint aches, difficulty breathing, gastrointestinal problems, and skin rashes, and a May 2012 VA examination that showed the onset of fibromyalgia effective 1990, and that an effective date from December 1991 (when the Veteran was discharged from service) is therefore warranted.  Although the Veteran has indicated service connection being warranted on a secondary basis, he has not specified what particular disability would warrant service connection on a secondary basis such that an earlier effective date would be warranted. 

A review of the record reveals that an August 2010 rating decision granted service connection for fibromyalgia (claimed as diarrhea, joint pains, shortness of breath, sensitivity to strong odors and perfume, fatigue, and tension headaches) and assigned an initial 20 percent rating effective December 3, 1996.  With regard to whether the Board committed CUE in denying the Veteran entitlement to an earlier effective date, the Board finds that the January 2013 decision is not the product of CUE.  In this regard, the Board correctly determined that an award prior to December 3, 1996 is not possible.  

Initially, the Veteran was denied entitlement to service connection for gastrointestinal problems, joint aches, skin rashes, and difficulty breathing in a September 1995 rating decision.  A September 1995 letter informed the Veteran of his appeal rights.  The Veteran did not file an appeal to the September 1995 rating decision. 

In the present case, the Veteran separated from active service in June 1984 and again in December 1991.  It is not in dispute that he failed to submit a claim of entitlement to service connection for fibromyalgia within one year from either of his discharges.  With regard to the Veteran's contention that his symptoms of fibromyalgia manifested within the one year period from discharge from service, or that he had symptoms of an undiagnosed illness such that the provisions of 38 C.F.R. § 3.317 would be for application, the Board notes that under 38 C.F.R. § 3.157 , a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 1996 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) , and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for fibromyalgia was filed earlier than December 3, 1996.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  Therefore, assignment of an effective date back to the day following discharge is not possible. 

It is again noted that in a rating decision dated in September 1995, the RO denied service connection for gastrointestinal problems, joint aches, skin rashes, and difficulty breathing, finding that there was no link between the Veteran's military service and the claimed disabilities.  The RO's September 1995 decision is final.  See 38 U.S.C.A. § 7104(b).  The effect of that finality is to preclude an award of an effective date prior that denial.  The Board found that the Veteran had not raised a CUE challenge as to the finality of that determination. 

Based on the foregoing, any effective date awarded in the present case must follow September 1995.  Moreover, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Here, the RO received the Veteran's application for compensation for fibromyalgia on December 3, 1996.  There is no VA date stamp on a document pertaining to the claim showing that it was received by VA earlier than December 3, 1996.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 3, 1996, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to December 3, 1996, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 3, 1996 would not entitle the Veteran to an earlier effective date.

The Board also considered whether any evidence of record after the last final rating decision in September 1995, but prior to December 3, 1996, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 . 

After reviewing the record, the Board concluded that there are no such testimonial documents submitted between September 1995, and December 3, 1996, indicating an intent to reopen a claim of entitlement to service connection for a fibromyalgia disability. 

In sum, the presently assigned effective date of December 3, 1996, is appropriate and there is no basis for an award of service connection for fibromyalgia prior to that date.  The Veteran has not articulated any specific basis for a finding of an error that would have changed the result of the Board decision with respect to this matter.  Accordingly, the Board finds that the January 2013 decision denying entitlement to an effective date earlier than December 3, 1996 for the grant of service connection for fibromyalgia was not the product of CUE.  The Veteran's motion is therefore denied.  

CUE with effective date for right eye uveitis

With regard to the Veteran's CUE motion involving the denial of an earlier effective date for right eye uveitis, he contends that the Board committed CUE in failing to address why he was not entitled to service connection on a presumptive basis as defined by 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.317 pertaining to signs or symptoms involving an undiagnosed illness secondary to Persian Gulf Syndrome.  He also asserts that in not awarding an earlier effective date for right eye uveitis, the Board's determination that the Veteran did not argue CUE with a May 1986 rating decision that denied service connection for a right eye disability was incorrect.  Moreover, the Board erred in denying the Veteran entitlement to presumptive service connection for a combination of undiagnosed diseases affecting the eyes to include corneal opacity, early cataracts, mild diabetic neuropathy, glaucoma secondary to optic nerve asymmetry, corneal scar, and uveitis, secondary to other service-connected disabilities or undiagnosed illness.

A review of the record reveals that an April 2012 rating decision granted service connection for right eye uveitis (right eye disorder) and assigned a noncompensable rating effective December 3, 1996.  

The Veteran was denied entitlement to service connection for allergic conjunctivitis of the eyes in a May 1986 rating decision.  That claim was appealed and was denied by the Board in a February 1989 decision.  Then, in January 1992, the RO received a claim to reopen the Veteran's eye claim.  An April 1992 rating decision denied entitlement to service connection for a right eye disability.  A May 1992 letter informed the Veteran of his appeal rights.  Crucially, the Veteran did not file an appeal to the April 1992 rating decision, and that rating decision therefore became final. 

The Veteran separated from active service for the first time in June 1984 and then again in December 1991.  In this case, the Veteran's original claim for service connection for a right eye disability was received by the RO in February 1986 (more than one year after discharge).  Subsequently, the Veteran filed his claim to reopen in January 1992 which was within one year from his discharge from service in December 1991.  However, the January 1992 claim was denied and was not appealed.  There were no other claims filed for entitlement to service connection for a right eye disability in the year following those final and non-appealed decisions. Therefore, while the Veteran appears to argue that his right eye uveitis manifested within one year of discharge, or that he had an undiagnosed illness of the right eye, assignment of an effective date back to the day following discharge is not possible. 

Moreover, to the extent that the Veteran argues that his manifestations of right eye uveitis within one year of discharge or that symptoms relating to undiagnosed illness constituted an informal claim, it is noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's December 1996 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a right eye condition was filed earlier than December 3, 1996.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

It is again noted that in RO decisions dated in 1986 and 1992, and in a February 1989 Board decision the RO and the Board denied service connection for a right eye disability, finding that there was no link between the Veteran's military service and his right eye disability.  The RO's February 1986 decision that was subsumed by the 1989 Board decision and the RO's 1992 decisions are final.  See 38 U.S.C.A. §§ 7104, 7105.  The effect of that finality is to preclude an award of an effective date prior those denials.  The Board also found that the Veteran did not raise a claim of CUE at the time of the January 2013 Board decision such as to challenge the finality of those determinations. 



Based on the foregoing, any effective date awarded in the present case must follow April 1992.  Moreover, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) . 

Here, the RO received the Veteran's application for compensation for a right eye disability on December 3, 1996.  There is no VA date stamp on a document pertaining to the claim showing that it was received by VA earlier than December 3, 1996.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 3, 1996, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to December 3, 1996, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 3, 1996 would not entitle the Veteran to an earlier effective date.  Further, as to the Veteran's argument that the application of 38 C.F.R. §§ 3.309(a) and 3.317 would warrant an earlier effective date, the Board finds that application of these regulations would not have manifestly changed the outcome as the Veteran's right eye disability was not a listed disease under § 3.309(a) and was a diagnosed disability such that § 3.317 would not be for application.

The Board also considered whether any evidence of record after the last final rating decision in April 1992, but prior to December 3, 1996, was an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

After reviewing the record, the Board concluded that there were no such testimonial documents submitted between April 1992, and December 3, 1996, indicating an intent to reopen a claim of entitlement to service connection for a right eye disability.  The Veteran has not asserted that the correct facts were not before the Board.  

In sum, the presently assigned effective date of December 3, 1996, is appropriate and there is no basis for an award of service connection for right eye uveitis prior to that date.  The other eye claims raised by the Veteran have been referred back to the RO for consideration.  The Veteran has not articulated any basis for a finding of an error that would have changed the result of the Board decision with respect to this matter.  Accordingly, the Board denies the Veteran's motion for CUE.  

CUE with effective date for left knee disability

With regard to the Veteran's CUE motion involving the denial of an earlier effective date for a left knee disability, the Board noted that in a May 1986 rating decision, the Veteran was denied service connection for a left knee disability, and that his original claim for service connection for a left knee disability was received in February 1986, more than one year after his discharge from service.  The Veteran contends that by way of his active service from November 1990 to December 1991, the Board committed CUE because the Board should have applied the 38 C.F.R. §§ 3.307 and 3.309 presumptive service connection regulations and awarded an effective date of December 1991 when the Veteran was discharged from service.  

A review of the record reveals that a June 2000 rating decision granted service connection for a left knee disability and assigned an initial 10 percent rating effective February 18, 1997.  Initially, the Veteran was denied entitlement to service connection for a left knee disability in a May 1986 rating decision.  That claim was appealed and was denied by the Board in a February 1989 decision.  Then, in January 1992, the RO received a claim to reopen the Veteran's left knee claim.  An April 1992, rating decision denied entitlement to service connection for a left knee disability.  A May 1992 letter informed the Veteran of his appeal rights.  The Veteran did not file an appeal to the April 1992 rating decision. 

The Veteran separated from active service for the first time in June 1984 and then again in December 1991.  The Veteran's original claim for service connection for a left knee disability was received by the RO in February 1986 (more than one year after discharge).  Subsequently, the Veteran filed his claim to reopen in January 1992 which was within one year from his discharge from service in December 1991.  However, the January 1992 claim was denied and was not appealed.  There were no other claims filed for entitlement to service connection for a left knee disability in the year following those final and non-appealed decisions.  Therefore, contrary to the Veteran's contention, assignment of an effective date back to the day following discharge is not possible.  Put another way, his claim that he is entitled to service connection on a presumptive basis or as due to undiagnosed illness warranting an effective date back to discharge from service is not possible.
Although the Veteran appears to contend that he had a left knee disability upon discharge from service in December 1991, it is noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's February 1997 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for a left knee disability was filed earlier than February 18, 1997.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

It is again noted that in RO decisions dated in 1986 and 1992, and in a February 1989 Board decision the RO and the Board denied service connection for a left knee disability, finding that there was no link between the Veteran's military service and his left knee disability.  The RO's May 1986 decision which was subsumed by the Board's 1989 decision as well as the RO's April 1992 decision are final.  See 38 U.S.C.A. §§ 7104, 7105.  The effect of that finality is to preclude an award of an effective date prior those denials.  The Board also found that at the time of the January 2013 Board decision, the Veteran had not raised a claim of CUE such as to challenge the finality of those determinations. 

Based on the foregoing, any effective date awarded in the present case must follow April 1992.  Moreover, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

Here, the RO received the Veteran's application for compensation for a left knee disability on February 18, 1997.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the February 18, 1997 date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to February 18, 1997, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after February 18, 1997 would not entitle the Veteran to an earlier effective date.

The Board also considered whether any evidence of record after the last final rating decision in April 1992, but prior to February 18, 1997 could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

After reviewing the record, the Board concluded that there were no such testimonial documents submitted between April 1992, and February 18, 1997 indicating an intent to reopen a claim of entitlement to service connection for a left knee disability. 

In sum, the presently assigned effective date of February 18, 1997, is appropriate and there is no basis for an award of service connection for a left knee disability prior to that date.  The Veteran has not articulated any basis for a finding of an error that would have changed the result of the Board decision with respect to this matter.  Therefore, the Veteran's CUE motion as to the assignment of an earlier effective date for the grant of service connection for a left knee disability is denied.   

CUE for higher evaluation of fibromyalgia 

The Veteran contends that in denying entitlement to a disability rating in excess of 20 percent prior to May 17, 2012 and a disability rating in excess of 40 percent thereafter, the Board committed CUE in not correctly applying 38 C.F.R. § 4.71a, Diagnostic Code 5025 (fibromyalgia) and should have applied Diagnostic Code 5243 (intervertebral disc syndrome) regarding incapacitating episodes of 6 weeks during the past 12 months.  Although the Veteran has not provided any further theory of why the denial of a disability rating in excess of 20 percent prior to May 17, 2012 and in excess of 40 percent thereafter was CUE, as indicated above, the Board will provide a sympathetic reading to the Veteran's claims and discuss whether applicability and discussion of Diagnostic Code 5025 in denying his claims was CUE and whether Diagnostic Code 5243 was for application.

As was explained in the January 2013 Board decision, fibromyalgia is rated under Diagnostic Code 5025.  Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms requires continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

A February 2000 VA examination report showed that the Veteran reported joint and muscle aches of the elbows, hands, knees, ankles, when he exercised it does not feel better and it lasted more than 24 hours.  Once in a while he had a headache.  He reported trouble sleeping.  He reported lost time from work because of muscle aches.  The examiner diagnosed the Veteran with muscle pain without evidence of muscular change and myopathy associated with symptoms of fibromyalgia related to Gulf Service.  He was also diagnosed with joint aches, symptoms of associated with fibromyalgia, affecting his elbows and hands. 

A February 2000 VA fibromyalgia examination report showed that the Veteran reported pain in the elbows, knees, hands, and ankles.  The pain was a 7 to 8 and occurs about two times a week.  The Veteran also reported experiencing stiffness but denied muscle weakness.  He described the pain as episodic as opposed to constant.  He stated that he could not do sports and could not do other forms of exercise.  He could not go up or down stairs.  These complaints were related to his knees and ankle and not his elbows and hands.  He reported unexplained fatigue and sleep disturbance.  The Veteran reported a history of diarrhea, but not at the present time.  He stated that he suffered from anxiety and depression and stated that he lost time from work due to his left and right knee.  Upon physical examination, the condition was noted to be active and involve the elbows, knees, hands, and ankle. The examiner noted point tenderness at the suboccipatal muscle, the medial border of the trapezius muscle and also paraspinals muscle of the thoracic spine.  There was also tenderness noted at the second costovertebral angle.  There was no tenderness 2 cm below the lateral epicondyle of both elbows.  There was tenderness at the posterior trochanter eminence and at the mid part of both buttocks.  There was not tenderness at both ankles.  There was no tenderness at the medial aspect both knees overlying the anserine burse, however there is tenderness at both joints of both knees.  Muscle strength in the involved areas was good.  The examiner diagnosed the Veteran with fibromyalgia. 

An August 2002 VA general medical examination report shows that the Veteran stated that he was told in 1993 that he had fibromyalgia because of pains here and there.  He stated that he always has pain and that most of his pain is in his arm and shoulders.  He reported working 8 hours a day plus exercising on a regular basis.  He walks 1/2 a mile two times a week and rides a bicycle for 10-15 minutes twice a week.  He stated that when he walks or rides his bike he has pain in his legs; otherwise, most of his pain is in his upper extremities.  He reported taking ibuprofen for pain.  Examination revealed mild tenderness at the top of the trapezius; otherwise, the occipital and the cervical regions were negative.  There was mild tenderness in the intrascapular region but no tenderness to the sacroiliac of the hips. There was no tenderness in the medial lower thighs.  The examiner diagnosed the Veteran with questionable fibromyalgia and stated that the physical findings at the examination did not meet the criteria for fibromyalgia. 

A May 2012 VA examination report shows that the Veteran complained of widespread musculoskeletal pain and stated that he wears sleeves at night to protect his elbows, knees, and lower legs.  He stated that staying warm prevents stiffness. Upon examination, tender points were noted at the low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, gluteal, greater trochanter, and knee:medial joint line.  Stiffness, fatigue, depression, anxiety, and irritable bowel syndrome were also noted to be associated with the Veteran's fibromyalgia.  The Veteran reported being in constant or nearly constant pain that is often precipitated by environmental or emotion stress or overexertion.  It was noted that continuous medication is required for control of his symptoms and that the Veteran is currently undergoing treatment.  However, the Veteran's fibromyalgia symptoms are not refractory to therapy.

The Board does not find that CUE was committed in determining that the Veteran was not entitled to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012 or in excess of 40 percent thereafter.  In this regard, the Board in its January 2013 decision determined that the evidence described above showed that the Veteran's symptoms more closely reflected the criteria for a 20 percent rating as his symptoms were episodic prior to May 17, 2012.  In fact, at his February 2000 fibromyalgia examination, the Veteran described the pain as episodic as opposed to constant.  At his August 2002 VA examination the Veteran reported always having pain in his arms and shoulders but also stated that he was able to work fulltime and exercise on a regular basis-that examiner stated that the physical findings at the examination did not meet the criteria for fibromyalgia.  Looking at the evidence as a whole the Board found that the Veteran's fibromyalgia more closely approximated the criteria for a 20 percent rating as his pain appeared to be episodic in nature.  As such, the Board finds that CUE was not committed with regard to the application of Diagnostic Code 5025.  The Veteran has not shown that the correct facts were not before the Board or that the regulations were not properly applied.  Moreover, as was explained in the January 2013 Board decision, from May 17, 2012, the Veteran was in receipt of the maximum disability evaluation permitted under Diagnostic Code 5025 for that time period.  Further, Diagnostic Code 5025 does not allow for application of other Diagnostic Codes that would permit a higher disability rating.  To the extent that the Veteran contends that application of the facts to the determination that a higher evaluation is not warranted under Diagnostic Code 5025 is CUE, the Board notes that 38 C.F.R. § 20.1403(d)(3) (2014) provides that a disagreement as to how the facts were weighed or evaluated is not CUE. See Russell, 3 Vet. App. at 313-14 (1992).  Thus, this assertion of CUE is without merit.

Additionally, to the extent that the Veteran contends that Diagnostic Code 5243 should have been applied in the January 2013 Board decision, the Board notes that the evidence does not reflect that the Veteran was ever prescribed bed rest having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period which would warrant a higher evaluation during any period under consideration.  Therefore, this assertion of CUE is also without merit.  Accordingly, the Veteran's CUE motion is denied.  

CUE for higher evaluation of left knee disability

The Veteran contends that in denying entitlement to an initial disability rating in excess of 10 percent disability rating for a left knee disability, the Board committed CUE by failing to award at least a 40 percent disability rating consistent with the Diagnostic Codes 5256 and 5257 pertaining to ankylosis of the knee and recurrent subluxation or lateral instability, respectively.  In denying the Veteran's claim, the Board determined that there is no evidence of moderate instability which would be required for a higher 20 percent disability rating under Diagnostic Code 5257.  Also, the Board did not find any evidence of ankylosis of the left knee, and therefore Diagnostic Code 5256 was not for application.  

The Board noted that a June 1999 VA radiographic report showed that there were no fractures or dislocations identified and the impression noted was normal bilateral knee examination. 

A February 2000 VA examination report showed that the Veteran reported pain, a little weakness, stiffness at times (though he stated it does not last long) and locking of the left knee.  He denied heat, redness, and swelling.  He reported fatigability but denied lack of induration.  He indicated that he could not climb a ladder, stairs or squat.  The examination report indicates that the Veteran denied any episodes of dislocation or recurrent subluxation but also indicates that the Veteran reported that his knee gives way.  Upon physical examination of the knees, there was no tenderness, no swelling, and no deformity.  Extension was to 0 degrees and flexion on the left knee was from zero to 100 degrees on the left knee.  The joint was noted not to be painful and the range of motion was noted as normal and was not limited by pain, fatigue, weakness, or lack of endurance after repetitive motion or during flare-ups.  Stability was intact and varus/valgus test was normal. 

An August 2002 VA examination report showed that the Veteran reported increasing symptoms due to his new job which requires him to stoop, kneel, and squat.  He also experienced an increase in discomfort with walking more than one-half mile and says the pain also increases on descending more than ascending ladders and stairs.  His symptoms were greater in the left knee than the right.  He had been treated only with medications, braces, and physical therapy; no injections or surgery.  The Veteran stated that he had lost 30 days from work in the last year specifically because of his knees but he lumped the majority of his discomfort into fibromyalgia. 

The Veteran was observed to ambulate into clinic without assistance.  He wore bilateral knee braces but had no antalgic gait.  Examination of the knees showed no deformity, discoloration, or swelling.  He was diffusely tender to palpation about the left knee not localizing his pain to the medial or lateral joint lines.  His active range of motion was extension 0 and flexion 140.  He was noted to have retropatellar crepitus on the right greater than the left between 30-60 degrees most significantly.  The flexion over pressure maneuver elicited diffuse discomfort without joint line discomfort.  He had no evidence of instability on varus/valgus stress testing in 0 to 30 degrees of flexion of the left knee.  Lachman drawer test was negative.  Patellofemoral compression tests was positive.  McMurray's test was also negative.  The Veteran was diagnosed with chondromalacia, patella.

At the Veteran's May 2006 VA examination, he reported sharp pain along either aspect of the kneecap when he climbs ladders, step stools, or squats.  He had difficulty arising from a seated position, and found that because of his left knee condition he had to push off the arms of the chair in order to do so.  If he did not have arms of a chair in order to arise, he had to push up off the ground and lean forward.  The Veteran stated that he had morning stiffness which lasted about an hour.  He had a rare sensation of giving way/buckling primarily related to climbing a ladder or stepping down off a step stool.  The Veteran stated that the left knee is the primary area where fatigue sets in after 2-3 hours of work.  A functional assessment showed activities of daily living are not impacted as much by the right knee as the left.  Occupational activities were similarly impacted as for the left with activities such as prolonged standing, climbing a ladder, getting on and off a step stool or squatting.  The Veteran's recreational activities, which were primarily walking, were nonsignificantly impacted by his right knee, with the left knee being the predominant factor impacting his recreational activities.

With respect to symptoms of the left knee, the Veteran reported, at his May 2006 VA examination that a constant dull ache to sharp pain along the anterior aspect of the left knee was present.  The pain was present 24 hours a day, seven days a week, with exacerbation primarily caused by arising from a seated position or squatting. The increase in pain from an 8/10 to a 10/10 lasts for a few hours and his pain was relieved back to his baseline of 8/10 by rest and sometimes applying an ice pack. The Veteran pointed to the anterior aspect on either side of the patella of the left knee.  The Veteran stated that his left knee was weak.  He had difficulty arising from a seated position.  He noticed morning stiffness which lasted about an hour. The Veteran had a rare sensation of giving way/buckling.  This occurred mostly when he climbed a ladder or descended a ladder, and also occurred when he arose from a squatting position.  The Veteran had intermittent swelling of the left knee which was not necessarily related to activity.  He had an occasional sensation of heat but no redness.  The Veteran stated that after 2-3 hours of work he began to fatigue and 15-20 minutes of rest restores him to his baseline of function.  The Veteran stated that he had surgery discussed in the past (the examiner noted that there was no evidence of this in the claims folder).  He could not recall who made the recommendation for surgery, but given the observation that he did not have any documentation of care for this knee pain except by his primary care physician it was unlikely that the primary care physician would have recommended surgery.  There were no flare-ups of pain in the left knee because the pain level was so high on a constant basis.  The Veteran's external support was the use of a soft knee brace.  He had used a cane in the past, but did not use one at that time.  He had no dislocation or subluxation.  Functional assessment showed activities of daily living were not impacted except that he had a little bit of difficulty climbing over the tub to get into it and take a shower.  His work as a building maintenance mechanic was impacted such as when he had to squat to repair parts.  He also had difficulty with an occasional "locking" sensation when he climbed a ladder or a step stool and especially if he squatted.  His recreational activities were impacted by getting an increase in pain after he walks for a mile or so and then 15-20 minutes of rest restores him to baseline. 

Examination of the knee demonstrated symmetrical, normal-appearing, bilateral joint bone and soft tissue contours.  The Veteran had a congenital genu varum alignment of both knee characterized by a 6 cm gap between the medial femoral condyles of both knees with the ankles placed together in standing position. Examination of the left knee showed a range of motion of 0-140 degrees actively and on passive range of motion 0-140 degrees.  Patellar compression test was mildly positive.  The left knee showed tenderness with compression of the patellofemoral joint not only in full extension of the knee but it increases slightly from 30 to 60 of flexion.  That was the only painful arc of motion noted. 

X-rays taken at the May 2006 VA examination revealed a mild (relative) genu varum with only 1-2 degrees of radiographic valgus alignment (normal is 7-10 degrees of valgus).  X-rays were normal including the "sunrise" views of the patellofemoral joint without evidence of osteoarthritis.  The May 2006 VA examiner diagnosed the Veteran with mild chondromalacia patella of the left knee. 

An April 2009 VA orthopedic consultation report showed that the Veteran ambulated well with without assistive devices or brace.  There was no edema, effusion, discoloration, or color noted.  Active range of motion was from zero to 130 degrees with slight PF crepitus/patellar grind/inhibition.  There were also negative AP/VV instability, Lachman and McMurray's.  The Veteran continued to have left knee pain when standing for prolonged periods, sitting for prolonged period and had difficulty with stairs, especially descending.  The Veteran was doing less walking than formerly and still did not exercise.  Symptoms were manageable with medication. 

A May 2012 VA examination report showed that the Veteran denied flare-ups that impacted the function of the knee and/or the lower leg.  Upon range of motion testing, the Veteran had left knee flexion from zero to 140 degrees with no objective pain on motion.  There was no limitation of extension and no objective evidence of painful motion.  It was noted that the Veteran was able to perform repetitive-use testing with 3 repetitions and there was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  There was less movement than normal in the left knee, pain on movement, and interference with sitting, standing, and weight-bearing in the knee were noted to be functional impairments.  There was tenderness or pain to palpation for the joint line or soft tissues of the knee.  The Veteran had full muscle strength in the knee and normal joint stability as well.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were also no meniscal conditions or surgical procedures for meniscal conditions noted.  It was noted that the Veteran did not have or ever had shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and or fibular impairment.  The Veteran did not have total knee joint replacement surgery.  The examiner noted that the Veteran used a brace for warmth and not support and that the use was constant. 

The examiner noted that imaging studies of the left knee was reviewed and although degenerative or traumatic arthritis of the knee was indicated, the examiner declined to diagnose the Veteran with such.  On the contrary, the examiner diagnosed the Veteran with chondromalacia patella.  The examiner indicated that the Veteran's knee and or lower leg did not impact his ability to work. 

The Board finds that CUE was not committed in the January 2013 Board decision denying entitlement to a disability rating in excess of 10 percent for the Veteran's left knee meniscus strain.  With regard to denying greater than 10 percent under Diagnostic Code 5257, the Board finds that the medical evidence of record, as summarized in pertinent part above, is consistently negative for symptoms such as moderate instability and subluxation.  Although VA examiners consistently found no symptoms of instability of subluxation upon physical examination, the Veteran reported incidents of giving way/buckling at his February 2000 and May 2006 VA examinations and at multiple examinations the Veteran was found to have tenderness with compression of the patellofemoral joint. As such, the 10 percent rating took into account the Veteran's reports of giving way/buckling throughout the appeal period.  The Veteran in essence disagrees with the rating that was assigned.  However, weighing of the evidence does not constitute CUE.  He has not asserted that the correct facts were not before the Board or that the regulations were incorrectly applied.  Also, as discussed above, to the extent that the Veteran contends that application of the facts to the determination that a higher evaluation was not warranted, the Board notes that 38 C.F.R. § 20.1403(d)(3) (2014) provides that a disagreement as to how the facts were weighed or evaluated is not CUE. See Russell, supra.  Therefore, this assertion of CUE is without merit, and furthermore, CUE was not committed in finding that a disability rating in excess of 10 percent was not warranted under Diagnostic Code 5257.  

Finally, the Board finds that CUE was not committed with respect to the Board not applying Diagnostic Code 5256 pertaining to ankylosis.  Indeed, the competent and probative evidence discussed above reveals no findings of ankylosis.  On the contrary, the evidence demonstrates that the Veteran's left knee is mobile.  

Thus, it was clear that the Veteran's left knee disability was not manifested by ankylosis and the knee did not approach moderate instability or subluxation.  Therefore, the assignment of an initial disability rating in excess of 10 percent was not warranted.  Accordingly, the Board finds that CUE was not committed, and the Veteran's motion must be denied.  

CUE for higher evaluation of right knee disability

The Veteran contends that in awarding entitlement to a 10 percent disability rating for a right knee disability, the Board committed CUE by failing to consider the maximum rating based on lateral instability of the knee and failing to weigh the bilateral factor involving both knees and fibromyalgia.   

A review of the January 2013 Board decision reveals that the Veteran was awarded a 10 percent disability rating for his right knee disability based on instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this regard, the Board noted in the January 2013 decision that the Veteran reported giving way/buckling of the knee at his May 2006 VA examination.  Also, at his April 2009 VA outpatient appointment, the doctor found slight crepitus/grind of the right knee. Finally, at his August 2002 and May 2012 VA examinations the examiners noted tenderness upon palpation.  Looking at the evidence as a whole, since service connection and taking into account the Veteran's reports of pain and giving way, together with the medical evidence of record and after resolving all reasonable doubt in favor of the Veteran, the Board found that the Veteran was entitled to a 10 percent rating, but no more for his service-connected right knee disability.  

The Veteran in essence disagrees with the rating that was assigned.  However, weighing of the evidence does not constitute CUE.  He has not asserted that the correct facts were not before the Board or that the regulation was incorrectly applied.  Additionally, to the extent that the Veteran contends that the bilateral factor was not considered in the Board's January 2013 decision, the Board notes that the criteria under Diagnostic Code 5257 does not include symptoms specifically associated with the other knee, but rather only accounts for symptoms associated with the knee at issue.  To the extent that the Veteran disagrees with the RO's application of the bilateral factor in the March 2013 rating decision, which implemented the Board's grant of an increased rating, he may file a motion for clear and unmistakable error with the RO's decision.  

In the January 2013 decision, the Board considered the Veteran's complaints of pain associated with his right knee disability.  Based on the foregoing, the Board finds that the Veteran's knee symptoms were included in the evaluation of the Veteran's right knee disability in the January 2013 Board decision.  In sum, the Veteran has not articulated any basis for a finding of an error that would have changed the result of the Board decision with respect to this matter.  As such, the Board finds that CUE was not committed, and the Veteran's motion must be denied.  

CUE with right ear hearing loss

The Veteran contends that the January 2013 Board decision denying entitlement to an initial compensable disability rating for a right ear hearing loss disability was CUE because a 10 percent disability rating should have been awarded under 38 C.F.R. § 3.350 pertaining to special monthly compensation under 38 U.S.C.A. § 1114(k) payable for each anatomical loss or loss of use, to include deafness of both ears, payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability, provided that the combined rate of compensation does not exceed the monthly rate set forth in 38 U.S.C.A. § 1114(l).  Specifically, the Veteran contends that based on the Board's determination that the Veteran reported symptoms of difficulty in understanding conversational level speech at his place of employment, a 10 percent disability rating should have been awarded under 38 C.F.R. § 3.350 and that an extraschedular rating was also warranted.  He also contends that he should have been awarded a 40 percent disability rating for the hearing loss disability as under 38 C.F.R. § 4.85, Diagnostic Code 6100, his hearing impairment in the right ear approached Level VII and hearing impairment in the left ear approached Level VII.  

To the extent that the Veteran contends that 38 C.F.R. § 3.350 requires the assignment of a 10 percent rating, the Board notes that in evaluating service-connected hearing loss, 38 C.F.R. §§ 4.85 and 4.86 govern the relevant criteria to adjudicate these claims.  Notably, neither of these regulations indicate that § 3.350 is to be for application, or that a 10 percent disability rating is warranted under these criteria.  Indeed, disability ratings for hearing loss claims are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Furthermore, hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2014).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  As a general rule, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the non-service connected ear is assigned a Roman numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f) (2014).  If, however, hearing impairment in the  service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385, then the evaluation of the Veteran's hearing  impairment proceeds as if both ears were service-connected.  38  C.F.R.§ 3.383(a)(3) (2014).  In this case, the Veteran's hearing in the nonservice-connected left ear is not compensable; thus, Level I for the nonservice-connected left ear was required.

In the January 2013 decision, the Board determined based on VA audiological examinations in May 2006 and May 2012 that the numerical audiological thresholds noted from the examinations did not entitle the Veteran to an increased disability rating for his right ear hearing loss.  The Board is aware that the Veteran may feel that his right ear hearing loss is more disabling than his disability rating reflects.  The Veteran has, in effect, asserted that he should be assigned an increased rating based on his tinnitus in addition to his hearing loss.  The Veteran's assertions of decreased hearing, however, are insufficient to establish entitlement to a higher evaluation for hearing loss because in determining the noncompensable rating, the Board engaged in, as it must, a "mechanical," objective application of the numerical data generated from the Veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); Lendenmann, 3 Vet. App. at 349.  The Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.101(a) (2014).  

With respect to the Veteran's contention that denial of an extraschedular disability rating was CUE due to his symptoms of difficulty in understanding conversational level speech at his place of employment, the Board noted that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board further described the May 2012 VA examiner's report indicating that the Veteran reported difficulty in understanding conversational level speech at his place of employment.  Therefore, the Board accounted for the Veteran's report concerning the functional effects of his disability.  That is all the applicable regulatory provisions require.  See 38 C.F.R. 
§§ 4.1 , 4.2, 4.10.

However, the May 2006 VA examination report does not contain such information. While the May 2006 VA audiological examination appears defective under Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Board found that no prejudice results to the Veteran, in that the functional effects of his hearing loss are adequately addressed by the remainder of the record, to include written statements submitted by the Veteran, and were sufficient for the Board to consider whether referral for an extraschedular rating was warranted under 38 C.F.R. § 3.321(b).  Thus, the Board found that the May 2006 and May 2012 VA examinations, along with the other evidence of record, were adequate for rating purposes. 

Moreover, even if the audiologists' descriptions of the functional effects of the Veteran's hearing disability was somehow defective, at the time of the January 2013 Board decision, the Veteran had not identified any evidence in the record indicating that the outcome would have manifestly changed by referring for an extraschedular rating or if § 3.350(a) had been applied.  Indeed, the Veteran bears the burden of demonstrating on appeal any prejudice caused by a deficiency in an examination, and he has failed to do so in every respect.  See Marciniak v. Brown, 10 Vet.App. 198, 201 (1997) (stating that the appellant must allege "with specificity any prejudice" that results from an alleged procedural error); cf. Moore v. Nicholson, 21 Vet.App. 211, 216-17 (2007).  The Veteran had not offered such argument, and the Board found that the May 2006 audiological examination was adequate for rating purposes.  The Board further reiterates that VA has a duty to assist claimants, which in certain cases included providing a medical examination, pursuant to 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). However, the regulation clearly states that VA's failure to fulfill the duty to assist is not CUE.  38 C.F.R. § 20.1403(d)(2) (2014).  Thus, this argument does not show CUE in the January 2013 decision. 

Upon review of the record, to include the Veteran's report of having difficulty understanding conversational speech at his employment, the Board's determination that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant the consideration of a higher evaluation on an extra-schedular basis is not CUE.  See 38 C.F.R. § 3.321(b)(1) (2014).  As was described in the January 2013 Board decision, the Veteran's reported symptoms of difficulty in understanding conversational level speech at his place of employment are contemplated by the rating criteria.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms of his disability have been accurately reflected by the schedular criteria.  Accordingly, the Board's determination that referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted was not CUE.  

Additionally, regarding the Board's evaluation of the May 2006 and May 2012 VA examinations and determining that an extraschedular rating was not warranted, 38 C.F.R. § 20.1403(d)(3) (2014) provides that a disagreement as to how the facts were weighed or evaluated is not CUE.  See Russell, supra.  Accordingly, this assertion of CUE is without merit.  Moreover to the extent that the Veteran asserts that the Board did not consider the combined effects of the Veteran's tinnitus and hearing loss, the Board notes that the decision in the case of Johnson v. McDonald, 762 F.3d 1362 (2014) had not yet been issued nor has the Veteran shown the correct facts were not before the adjudicator or that 38 C.F.R. § 3.321 was incorrectly applied.  In sum, he has not shown that the outcome would have manifestly changed.  

Also, with regard to assignment of a 10 percent disability rating under § 3.350 due to symptoms of difficulty in understanding conversational level speech at the Veteran's place of employment, as discussed above, special monthly compensation may be awarded under 38 U.S.C.A. § 1114(k) payable for each anatomical loss or loss of use, to include deafness of both ears.  However, the Board determined in the January 2013 decision that the assignment of Level I hearing impairment in both ears was warranted based on the May 2006 and May 2012 (the only audiological examinations of record during the period under consideration), which as discussed above indicates essentially normal hearing acuity.  Thus, the Board not applying § 3.350 was not CUE.  

CUE with right eye uveitis

The Veteran contends that the January 2013 Board decision denying entitlement to an initial compensable disability rating for right eye uveitis was CUE because a 40 percent disability rating should have been assigned.  Although the Veteran has not provided a specific contention as to why a 40 percent disability rating should have been assigned, the Board will provide a sympathetic reading to his contention and evaluate whether the denial of his increased rating claim was CUE.  

A review of the record reveals that an April 2012 Board decision granted entitlement to service connection for right eye uveitis.  An April 2012 RO decision effectuated that Board decision and assigned an initial noncompensable rating under 38 C.F.R. § 4.79, Diagnostic Code 6000 (choroidopathy, including uveitis, iritis, cyclitis, choroiditis), effective December 3, 1996. 

In November 1998 a clinical record included the impression of recent uveitis which had resolved. 

A February 2000 VA examination of the eyes revealed the Veteran complained of problems with his right eye.  It was noted that the ocular history was significant for recurrent anterior uveitis.  Physical examination was conducted.  The diagnoses were recurrent anterior uveitis or unknown etiology, mild non-proliferative retinopathy, ptosis of the left upper lid, myopia and presbyopia. 

A VA eye examination was conducted in September 2002.  The Veteran reported that there were times when his eye would twitch.  He reported an injury in the field. A particle came into his eye when he was grinding something and left a scar.  He had reinjured it from time to time and it would swell up.  Physical examination was conducted.  The diagnoses were corneal opacity in the right eye secondary to a foreign body which was well healed and not in the visual axis, mild diabetic neuropathy in both eyes, early cataract in both eyes and glaucoma sustained secondary to optic nerve asymmetry. 

A VA eye examination was conducted in May 2006.   The Veteran reported that a metallic foreign body fell into his eyes during active duty.  He reported the foreign body was removed and treated.  The service treatment records were reviewed which included references to treatment for complaints of foreign bodies in the eye.  The pertinent diagnoses were corneal scar of the right eye secondary to metal foreign body injury occurring during active duty without residuals vision defects and without recurrent erosion of epithelial defect; no significant ptosis noted; and age related nuclear sclerosis (cataract) of both eyes with moderate diabetic retinopathy more likely than not secondary to diabetes mellitus.  At the time of the examination, the examiner opined that the Veteran was not visually disabled.  The Board notes that service connection was previously granted for a scar on the right cornea which was due to a foreign body. 

A VA eye examination was conducted in June 2010.  The examiner noted the Veteran was treated for injuries to the eyes on two occasions during active duty. Physical examination was conducted.  The diagnosis was resolved right eye uveitis. The examiner noted the Veteran had 20/20 vision in both eyes.  The examiner also noted the uveitis had resolved.

The Board finds that CUE was not committed in denying entitlement to an initial compensable disability rating for the Veteran's uveitis.  In this regard, under Diagnostic Code 6000, uveitis, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with a minimum rating of 10 percent during active pathology.  38 C.F.R. § 4.84a. 

The Board finds that the January 2013 decision properly determined that the Veteran is not entitled to a compensable rating for his service-connected right eye uveitis.  Crucially, the Veteran did not have visual acuity or field loss, pain, rest-requirement or episodic incapacity.  In fact, multiple examiners, as discussed above, commented that the condition seemed to have resolved.  Moreover, although the General Rating Formula for Diagnostic Code 6000 also allows for a compensable rating based on incapacitating episodes, the evidence is pertinently absent of such.  

The Veteran in essence disagrees with the rating that was assigned.  However, he has not shown that the correct facts were not before the Board or that the regulations were incorrectly applied.  Also, a disagreement as to how the facts were weighed or evaluated is not CUE.  See Russell, supra.  Therefore, the Veteran's motion for CUE is denied.


ORDER

The motion to revise the Board's January 2013 decision denying entitlement to an effective date prior to December 3, 1996 for the grant of service connection for fibromyalgia on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to an effective date prior to February 18, 1997 for the grant of service connection for a left knee meniscus strain on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to an effective date prior to December 3, 1996 for the grant of service connection for right eye uveitis on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to a disability rating in excess of 20 percent for fibromyalgia prior to May 17, 2012 on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to a disability rating in excess of 40 percent for fibromyalgia from May 17, 2012 on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to an initial disability rating in excess of 10 percent for left knee meniscus strain on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision awarding an initial 10 percent disability rating for chondromalacia of the patella, right knee on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to an initial compensable disability rating for a right ear hearing loss disability on the basis of CUE is denied.

The motion to revise the Board's January 2013 decision denying entitlement to an initial compensable disability rating for right eye uveitis on the basis of CUE is denied.




                       ____________________________________________
	S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



